Appeal from a judgment of the County Court of Madison County (O’Brien, III, J.), rendered March 5, 1992, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant contends on this appeal that Vehicle and Traffic Law § 1192 (2) is unconstitutionally vague and that the portion of the sentence imposing a one-year jail term is harsh and excessive. We reject defendant’s argument that the statute is unconstitutionally vague (see, People v Mascolo, 175 AD2d 812; People v Perez, 73 AD2d 677). As to the incarceration portion of the sentence imposed, we find this issue to be moot because the maximum term of defendant’s sentence has apparently expired (see, People v Millard, 155 AD2d 820). In any event, were we to consider this issue, we would not disturb the sentence imposed by County Court (see, People v Miller, 163 AD2d 627, 629, lv denied 76 NY2d 942).
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.